Schedule A to the Amended and Restated Shareholder Servicing Plan (as amended on June 18, 2015 with respect to the Orinda Income Opportunities Fund; effective as of June 28, 2015) Series or Fund and Class of Advisors Series Trust Shareholder Servicing Plan Fee as a % of Average Daily Net Assets Vivaldi Orinda Hedged Equity Fund Class A 0.13% Class I 0.07% Vivaldi Orinda Macro Opportunities Fund Class A 0.15% Class I 0.10% Orinda Income Opportunities Fund Class A 0.15% Class I 0.10% Class D 0.10% ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A By:/s/Douglas G. Hess Name:Douglas G. Hess Title:President 1
